DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-11 are pending and have been examined in this application. 
Claim 1 is currently amended; claims 2-11 are original; claims 6, 7 and 9 are withdrawn;
Claims 1-5, 8, 10 and 11 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument wherein “…Thomas fails to disclose a vibration assembly that is configured and arranged to eliminate transmission of vibration forces, from the vibrator to a surface through the vacuum cup because reference in Thomas vibration is transferred through the three point contact with a windshield and the three point contact includes the  suction foot 12…”. The Applicant cited col. 3, lines 31-42. However, the Examiner notes that nowhere in Col. 3; lines 31-42. Thomas states that the vibration to be transferred from all three points. The three point contact is used to provide a secure connection. Furthermore, Thomas clearly states that vibrations are provided to the windshield via vibrator 14. The shaft (40) of the vibrator is extended .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by or alternatively under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. Pat. No. 4744841).
	Regarding claim 1, Thomas teaches a vacuum suction cup assembly, comprising:
a vacuum cup (Thomas; 12 or 16);
a vibration assembly (Thomas; 14, 11), including a vibrator (Thomas; 14), disposed on the vacuum cup; and
a vibration shock absorber (Thomas; 41, 24 or 16a) disposed between the vibration assembly and the vacuum cup, wherein the vibration assembly is configured and arranged to eliminate transmission of vibration forces, from the vibrator to  a surface (Thomas; surface of 42 and 31),  through the vacuum cup.
Thomas teaches all the elements as claimed. However, assuming arguendo that the surface of the suction cup provide the forces. It is noted that one of ordinary skill in the art would appreciate that the suction cup are well known secure the object when not under vibration. Therefore, a vibrator 14 is provided in the assembly that is situated 
Regarding claim 2, Thomas teaches the vacuum cup (Thomas; 12) includes a skirt (Thomas; skirt of 12), the vacuum cup being configured to be pressurized when placed against a surface to retain the vacuum cup against the surface in any orientation.
Regarding claim 3, Thomas teaches wherein the vacuum cup (Thomas; 12) is configured to be pressurized by an external pressure source [intended use/22].
Regarding claim 4, Thomas teaches The vacuum suction cup assembly of claim 1, wherein the vibration assembly further includes, a vibration transfer plate (Thomas; 11) on which the vibrator is mounted; and
at least one vibration transfer block (Thomas; 40, 42 and/or 28, 30) disposed on an opposite face of the vibration transfer plate from the vibrator.
 	Regarding claim 5, Thomas teaches wherein the at least one vibration transfer block (Thomas; 40, 42 and 28, 30) is a plurality of transfer blocks.
Regarding claim 10, Thomas teaches the vibration shock absorber (Thomas; 41, 24) is a plurality of vibration shock absorbers. Furthermore, it is noted that providing the duplicated part is considered within the level of ordinary skill in the art see e.g. MPEP 2144.04.
Regarding claim 11, Thomas teaches The vacuum suction cup assembly of claim 1, wherein the vibrator (Thomas; 14) is not directly connected to the suction cup.
	
	Allowable Subject Matter
8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631